MEMORANDUM *
George Barnes appeals the district court’s grant of summary judgment on all claims in favor of the defendants. We affirm. Because the facts are familiar to the parties, we recount them only as necessary to explain our decision.
1. The district court correctly concluded that Barnes produced no evidence from which a reasonable juror could find that the defendants intended to deprive Barnes of his constitutional rights or to retaliate against Barnes for exercising his constitutional rights in the past. In particular, no jury could properly conclude that the “anonymous” phone call was placed or fabricated by any of the defendants. Only with evidence that the call was phony or fictitious would the proximity in time between Barnes’ exercise of his constitutional rights and the prosecution, in light of the overall circumstances, allow a jury to infer retaliation. The court therefore correctly granted summary judgment on Barnes’ § 1983 claims. See Usher v. City of Los Angeles, 828 F.2d 556, 562 (9th Cir.1987).
2. The district court correctly concluded that since Barnes did not produce sufficient evidence of the defendants’ intent to deny Barnes any of his constitutional rights, Barnes cannot show a conspiracy for that purpose. See Giannini v. Real, 911 F.2d 354, 359 (9th Cir.1990). The court therefore correctly granted summary judgment on Barnes’ § 1985 claims.
3. The district court correctly concluded that, since Barnes produced no evidence implicating Delaney or Greenwood in the “anonymous” call, state law entitles Delaney and Greenwood to immunity for Barnes’ state law claims. See Cal. Govt.Code § 821.6. The court therefore correctly granted summary judgment on those claims.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.